UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 31, 2016 – June 30, 2016 Item 1: Reports to Shareholders Semiannual Report | June 30, 2016 Vanguard 500 Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 29 Trustees Approve Advisory Arrangement. 31 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2016 Total Returns Vanguard 500 Index Fund Investor Shares 3.76% ETF Shares Market Price 3.84 Net Asset Value 3.81 Admiral™ Shares 3.82 Institutional Select Shares (Inception: 6/24/2016) 3.05 S&P 500 Index 3.84 Large-Cap Core Funds Average 2.21 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Fund’s Performance at a Glance December 31, 2015, Through June 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard 500 Index Fund Investor Shares $188.48 $193.67 $1.870 $0.000 ETF Shares 187.05 192.19 1.959 0.000 Admiral Shares 188.48 193.66 1.974 0.000 Institutional Select Shares (Inception: 6/24/2016) 99.57 102.61 0.000 0.000 1 Chairman’s Letter Dear Shareholder, Despite significant volatility during the period, the broad U.S. stock market managed to finish the first half of 2016 with solid gains. With the exception of its newest share class, Vanguard 500 Index Fund returned almost 4% for the six months ended June 30, 2016. The fund tightly tracked the performance of its target index, the Standard & Poor’s 500 Index, and exceeded the average return of its large-capitalization core fund peers by more than 1.5 percentage points. Eight of the ten industry sectors represented in the index advanced, with consumer staples and energy stocks adding most to returns. Financial stocks detracted most from performance. On a separate note, your fund—the world’s first index mutual fund—marks its 40th anniversary this summer. Known then as First Index Investment Trust, the fund was met with a rather frosty reception when it launched on August 31, 1976, raising a disappointing $11.4 million in assets at its public offering. Critics at the time referred to it as “Bogle’s Folly,” referring to John C. Bogle, Vanguard’s founder, who was then chairman. Fast forward 40 years. Today the 500 Index Fund has more than $230 billion in assets under management. Investors at Vanguard and elsewhere have entrusted more than one-third of all equity fund 2 assets to indexing. This 40-year milestone represents more than just the decades since the launch date of a mutual fund. It represents a revolution in investing that has helped investors capture their fair share of stock market returns, through low costs and broad diversification. In keeping with the tradition of low-cost investing, the 500 Index Fund’s Institutional Select Shares were launched on June 24. (The shares returned about 3% for the few days they were available before the end of the period.) With an expense ratio of 0.01%, the new share class is part of our ongoing efforts to reduce the cost of investing. Stocks waxed and waned through periods of turbulence Toward the end of the half year, global stock markets dropped sharply and then rose after the momentous decision by United Kingdom voters to leave the European Union. The markets already were jittery before the June 23 “Brexit” vote. Volatility spiked afterward, however, as investors digested the significant global economic implications and the likelihood of extended uncertainty while the separation is carried out. The broad U.S. stock market returned roughly 4% for the six months. U.S. stocks plunged on news of the referendum’s outcome but quickly reversed. Worries Market Barometer Total Returns Periods Ended June 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 3.74% 2.93% 11.88% Russell 2000 Index (Small-caps) 2.22 -6.73 8.35 Russell 3000 Index (Broad U.S. market) 3.62 2.14 11.60 FTSE All-World ex US Index (International) -0.92 -9.75 0.49 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.31% 6.00% 3.76% Barclays Municipal Bond Index (Broad tax-exempt market) 4.33 7.65 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.14 0.05 CPI Consumer Price Index 1.91% 1.01% 1.32% 3 about Brexit’s effect on trade and global economic growth seemed to diminish as expectations increased that major central banks would be responsive to any fallout. International stocks had a rougher time, returning about –1%. European stocks in particular suffered as the lead-up to the Brexit referendum and subsequent uncertainty hit closer to home. Developed Pacific markets also retreated. Emerging-market stocks were a bright spot, returning nearly 8%. Bonds rolled to strong returns as investors weighed options The broad U.S. bond market returned 5.31% as investors sought safe-haven assets amid questionable global economic growth, low inflation, and stock market volatility. Exceptionally low or negative yields abroad attracted foreign investors to U.S. Treasury debt. The yield of the 10-year Treasury note closed at 1.47% at the end of June, down from 2.30% at the end of December. (Bond prices and yields move in opposite directions.) The Federal Reserve has held its target for short-term interest rates steady since raising it by a quarter of a percentage point in December. During the period, the 0.25%–0.5% rate remained historically low and continued to curb returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 11.94%. Counter to recent trends, a number of foreign currencies Expense Ratios Your Fund Compared With Its Peer Group Investor ETF Admiral Institutional Peer Group Shares Shares Shares Select Shares Average 500 Index Fund 0.16% 0.05% 0.05% 0.01% 1.11% The fund expense ratios shown are from the prospectus dated April 27, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the fund’s annualized expense ratios were 0.15% for Investor Shares, 0.05% for ETF Shares, 0.05% for Admiral Shares, and 0.01% for Institutional Select Shares (since inception). The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Large-Cap Core Funds. 4 strengthened against the dollar, but returns were solid even without this currency benefit. Consumer staples and energy stocks helped the fund’s performance most Vanguard 500 Index Fund invests in 500 of the largest U.S. companies, which span many different industries and account for about three-fourths of the U.S. stock market’s value. As I mentioned, eight of the index’s ten market sectors closed out the most recent six months with gains. Four of them—consumer staples, energy, telecommunication services, and utilities—posted double-digit returns. Consumer staples and energy contributed most to the fund’s performance, each adding more than 1 percentage point to returns. Within consumer staples (+10%), leaders included tobacco, food, and household product companies. As oil and commodity prices have bounced back a bit over the past few months, so has the energy sector (+16%), through integrated oil and gas companies and exploration and production firms. Two of the fund’s most lightly held sectors, telecommunications (+25%) and utilities (+23%), also provided a significant boost. Firms in both industries deliver stable and steady dividend yields, which tend to be attractive to investors seeking income in a climate where bond yields are historically low and stock volatility is high. Industrials, which returned more than 6%, also contributed notably to returns. Gains were evident across most of the sector, with conglomerates, machinery, and aerospace and defense firms making solid contributions. The financial sector (–3%) detracted the most from the index’s return. Lower long-term interest rates have hurt banks, asset managers, consumer finance companies, and investment firms. The information technology sector was down slightly for the period, as stocks of some internet and technology hardware firms experienced declines. A dose of discipline is crucial when markets become volatile The heightened volatility in capital markets that surrounded the Brexit vote reminds us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) 5 As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 18, 2016 6 500 Index Fund Fund Profile As of June 30, 2016 Share-Class Characteristics Investor Admiral Institutional Shares ETF Shares Shares Select Shares Ticker Symbol VFINX VOO VFIAX VFFSX Expense Ratio 1 0.16% 0.05% 0.05% 0.01% 30-Day SEC Yield 2.03% 2.11% 2.11% — Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 507 505 3,863 Median Market Cap $77.0B $78.7B $53.0B Price/Earnings Ratio 20.7x 20.7x 22.0x Price/Book Ratio 2.8x 2.8x 2.7x Return on Equity 17.6% 17.3% 16.5% Earnings Growth Rate 6.9% 7.0% 7.3% Dividend Yield 2.2% 2.2% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 5% — — Short-Term Reserves 0.1% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 12.3% 12.3% 12.9% Consumer Staples 10.5 10.6 9.3 Energy 7.4 7.4 6.7 Financials 15.7 15.7 17.5 Health Care 14.7 14.7 14.2 Industrials 10.2 10.2 10.6 Information Technology 19.7 19.8 19.2 Materials 2.9 2.8 3.3 Telecommunication Services 2.9 2.9 2.6 Utilities 3.7 3.6 3.7 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.99 Beta 1.00 0.97 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 2.9% Alphabet Inc. Internet Software & Services 2.3 Microsoft Corp. Systems Software 2.2 Exxon Mobil Corp. Integrated Oil & Gas 2.1 Johnson & Johnson Pharmaceuticals 1.8 General Electric Co. Industrial Conglomerates 1.6 Amazon.com Inc. Internet Retail 1.5 Berkshire Hathaway Inc. Multi-Sector Holdings 1.5 AT&T Inc. Integrated Telecommunication Services 1.5 Facebook Inc. Internet Software & Services 1.4 Top Ten 18.8% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated April 27, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the fund’s annualized expense ratios were 0.15% for Investor Shares, 0.05% for ETF Shares,0.05% for Admiral Shares, and 0.01% for Institutional Select Shares (since inception). Note: The Institutional Select Shares’ 30-day SEC yield is not reported until 30 days after the share class inception. 7 500 Index Fund Investment Focus 8 500 Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2005, Through June 30, 2016 Average Annual Total Returns: Periods Ended June 30, 2016 Inception One Five Ten Date Year Years Years Investor Shares 8/31/1976 3.84% 11.93% 7.30% ETF Shares 9/7/2010 Market Price 3.93 12.06 14.27 1 Net Asset Value 3.94 12.06 14.27 1 Admiral Shares 11/13/2000 3.95 12.06 7.42 Institutional Select Shares 6/24/2016 — — 3.05 1 1 Return since inception. 9 500 Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (12.2%) * Amazon.com Inc. 5,075,360 3,632,029 Home Depot Inc. 16,319,784 2,083,873 Comcast Corp. Class A 31,717,892 2,067,689 Walt Disney Co. 19,581,802 1,915,492 McDonald’s Corp. 11,513,560 1,385,542 Starbucks Corp. 19,213,882 1,097,497 NIKE Inc. Class B 17,464,363 964,033 Lowe’s Cos. Inc. 11,622,700 920,169 * Priceline Group Inc. 651,119 812,864 Time Warner Inc. 10,318,631 758,832 TJX Cos. Inc. 8,672,136 669,749 Ford Motor Co. 51,186,346 643,412 Target Corp. 7,730,670 539,755 Twenty-First Century Fox Inc. Class A 19,237,183 520,366 General Motors Co. 18,383,140 520,243 * Netflix Inc. 5,619,097 514,035 Yum! Brands Inc. 5,345,809 443,275 Johnson Controls Inc. 8,510,256 376,664 Dollar General Corp. 3,724,938 350,144 * O’Reilly Automotive Inc. 1,264,672 342,853 * AutoZone Inc. 391,563 310,838 Ross Stores Inc. 5,269,164 298,709 CBS Corp. Class B 5,446,422 296,503 * Dollar Tree Inc. 3,089,148 291,121 Newell Brands Inc. 5,988,977 290,885 VF Corp. 4,375,144 269,028 Carnival Corp. 5,750,385 254,167 Omnicom Group Inc. 3,118,241 254,106 Delphi Automotive plc 3,580,576 224,144 L Brands Inc. 3,318,616 222,779 * Ulta Salon Cosmetics & Fragrance Inc. 819,276 199,608 Genuine Parts Co. 1,963,062 198,760 Viacom Inc. Class B 4,547,436 188,582 ^ Marriott International Inc. Class A 2,504,112 166,423 Market Value • Shares ($000) Whirlpool Corp. 997,699 166,257 Expedia Inc. 1,539,501 163,649 Starwood Hotels & Resorts Worldwide Inc. 2,208,753 163,337 Tractor Supply Co. 1,748,433 159,422 * Mohawk Industries Inc. 836,875 158,805 Advance Auto Parts Inc. 966,078 156,147 * Chipotle Mexican Grill Inc. Class A 383,519 154,466 Coach Inc. 3,652,979 148,822 Royal Caribbean Cruises Ltd. 2,204,980 148,064 Mattel Inc. 4,473,466 139,975 DR Horton Inc. 4,337,969 136,559 Macy’s Inc. 4,052,452 136,203 * LKQ Corp. 4,012,089 127,183 Hanesbrands Inc. 4,960,939 124,668 *,^ CarMax Inc. 2,535,683 124,325 Hasbro Inc. 1,468,361 123,328 Interpublic Group of Cos. Inc. 5,264,287 121,605 * Michael Kors Holdings Ltd. 2,308,616 114,230 Best Buy Co. Inc. 3,688,492 112,868 Lennar Corp. Class A 2,399,345 110,610 Harley-Davidson Inc. 2,369,089 107,320 Wyndham Worldwide Corp. 1,463,997 104,281 PVH Corp. 1,060,099 99,893 Foot Locker Inc. 1,780,359 97,671 *,^ Under Armour Inc. Class A 2,410,939 96,751 Wynn Resorts Ltd. 1,065,400 96,568 * TripAdvisor Inc. 1,495,350 96,151 Darden Restaurants Inc. 1,492,072 94,508 Kohl’s Corp. 2,403,370 91,136 Leggett & Platt Inc. 1,757,197 89,810 Goodyear Tire & Rubber Co. 3,476,730 89,213 10 500 Index Fund Market Value • Shares ($000) Bed Bath & Beyond Inc. 2,019,529 87,284 * Under Armour Inc. 2,392,203 87,076 Tiffany & Co. 1,434,202 86,970 Signet Jewelers Ltd. 1,020,468 84,097 BorgWarner Inc. 2,845,100 83,987 PulteGroup Inc. 4,119,403 80,287 Scripps Networks Interactive Inc. Class A 1,243,127 77,410 * Discovery Communications Inc. 3,123,459 74,495 Staples Inc. 8,483,562 73,128 News Corp. Class A 6,410,835 72,763 H&R Block Inc. 2,935,802 67,524 Ralph Lauren Corp. Class A 745,859 66,844 Harman International Industries Inc. 923,048 66,293 TEGNA Inc. 2,846,422 65,952 Garmin Ltd. 1,537,532 65,222 ^ Nordstrom Inc. 1,676,042 63,773 Gap Inc. 2,960,055 62,812 * Discovery Communications Inc. Class A 1,964,450 49,563 * AutoNation Inc. 930,695 43,724 * Urban Outfitters Inc. 1,143,176 31,437 Twenty-First Century Fox Inc. 803,114 21,885 29,290,520 Consumer Staples (10.5%) Procter & Gamble Co. 34,918,872 2,956,581 Coca-Cola Co. 51,078,157 2,315,373 Philip Morris International Inc. 20,350,653 2,070,068 PepsiCo Inc. 18,949,023 2,007,459 Altria Group Inc. 25,658,515 1,769,411 Wal-Mart Stores Inc. 20,029,140 1,462,528 CVS Health Corp. 14,086,371 1,348,629 Walgreens Boots Alliance Inc. 11,335,323 943,892 Mondelez International Inc. Class A 20,358,096 926,497 Costco Wholesale Corp. 5,745,982 902,349 Colgate-Palmolive Co. 11,713,687 857,442 Kraft Heinz Co. 7,815,807 691,543 Kimberly-Clark Corp. 4,724,261 649,491 Reynolds American Inc. 10,860,375 585,700 General Mills Inc. 7,798,065 556,158 Kroger Co. 12,513,446 460,370 Constellation Brands Inc. Class A 2,315,546 382,991 Sysco Corp. 6,879,064 349,044 Archer-Daniels-Midland Co. 7,713,169 330,818 *,^ Monster Beverage Corp. 1,846,190 296,701 Market Value • Shares ($000) ConAgra Foods Inc. 5,723,322 273,632 Kellogg Co. 3,305,502 269,894 Estee Lauder Cos. Inc. Class A 2,919,195 265,705 Tyson Foods Inc. Class A 3,941,634 263,262 Molson Coors Brewing Co. Class B 2,415,108 244,240 JM Smucker Co. 1,569,832 239,258 Dr Pepper Snapple Group Inc. 2,437,232 235,510 Clorox Co. 1,696,533 234,783 Mead Johnson Nutrition Co. 2,448,542 222,205 Hershey Co. 1,843,794 209,252 Church & Dwight Co. Inc. 1,685,199 173,390 McCormick & Co. Inc. 1,510,608 161,137 Campbell Soup Co. 2,346,865 156,137 Whole Foods Market Inc. 4,218,412 135,074 Brown-Forman Corp. Class B 1,314,878 131,172 Hormel Foods Corp. 3,551,327 129,979 25,207,675 Energy (7.4%) Exxon Mobil Corp. 54,394,550 5,098,945 Chevron Corp. 24,724,325 2,591,851 Schlumberger Ltd. 18,224,145 1,441,165 Occidental Petroleum Corp. 10,018,305 756,983 ConocoPhillips 16,249,710 708,487 EOG Resources Inc. 7,218,857 602,197 Halliburton Co. 11,273,202 510,563 Phillips 66 6,132,239 486,532 Kinder Morgan Inc. 24,008,677 449,442 Anadarko Petroleum Corp. 6,699,971 356,774 Spectra Energy Corp. 8,972,120 328,649 Pioneer Natural Resources Co. 2,147,047 324,655 Valero Energy Corp. 6,167,034 314,519 Apache Corp. 4,964,232 276,359 Marathon Petroleum Corp. 6,949,117 263,789 Baker Hughes Inc. 5,743,269 259,194 Devon Energy Corp. 6,872,504 249,128 Hess Corp. 3,452,110 207,472 * Concho Resources Inc. 1,709,834 203,932 Noble Energy Inc. 5,622,189 201,668 Williams Cos. Inc. 8,960,526 193,816 EQT Corp. 2,266,486 175,494 Marathon Oil Corp. 11,132,139 167,093 National Oilwell Varco Inc. 4,951,778 166,627 Cabot Oil & Gas Corp. 6,107,142 157,198 Cimarex Energy Co. 1,242,842 148,296 11 500 Index Fund Market Value • Shares ($000) Columbia Pipeline Group Inc. 5,253,943 133,923 ONEOK Inc. 2,761,107 131,015 Tesoro Corp. 1,569,704 117,602 * Newfield Exploration Co. 2,577,677 113,882 Range Resources Corp. 2,220,732 95,802 ^ Helmerich & Payne Inc. 1,413,504 94,889 * FMC Technologies Inc. 2,956,672 78,854 * Southwestern Energy Co. 6,206,142 78,073 Murphy Oil Corp. 2,126,399 67,513 ^ Transocean Ltd. 4,480,818 53,277 * Chesapeake Energy Corp. 7,650,157 32,743 ^ Diamond Offshore Drilling Inc. 842,163 20,490 17,658,891 Financials (15.7%) * Berkshire Hathaway Inc. Class B 23,018,318 3,332,822 JPMorgan Chase & Co. 47,969,112 2,980,801 Wells Fargo & Co. 60,608,061 2,868,580 Bank of America Corp. 134,716,812 1,787,692 Citigroup Inc. 38,492,376 1,631,692 Simon Property Group Inc. 4,058,467 880,282 US Bancorp 21,286,339 858,478 Chubb Ltd. 6,092,697 796,376 American International Group Inc. 14,683,245 776,597 Goldman Sachs Group Inc. 5,069,069 753,162 American Express Co. 10,604,498 644,329 American Tower Corporation 5,569,480 632,749 MetLife Inc. 14,413,382 574,085 BlackRock Inc. 1,650,255 565,262 Bank of New York Mellon Corp. 14,130,490 548,970 PNC Financial Services Group Inc. 6,550,748 533,165 Morgan Stanley 19,822,175 514,980 Public Storage 1,933,448 494,170 Marsh & McLennan Cos. Inc. 6,838,704 468,178 Travelers Cos. Inc. 3,836,337 456,678 Crown Castle International Corp. 4,420,169 448,338 CME Group Inc. 4,443,133 432,761 Capital One Financial Corp. 6,719,251 426,740 Prudential Financial Inc. 5,799,535 413,739 Intercontinental Exchange Inc. 1,561,999 399,809 Charles Schwab Corp. 15,781,285 399,424 Market Value • Shares ($000) Aflac Inc. 5,432,142 391,983 BB&T Corp. 10,774,244 383,671 Aon plc 3,477,250 379,820 S&P Global Inc. 3,473,172 372,532 Welltower Inc. 4,685,858 356,922 Equinix Inc. 911,315 353,344 Allstate Corp. 4,914,123 343,743 Prologis Inc. 6,896,209 338,190 Equity Residential 4,792,905 330,135 AvalonBay Communities Inc. 1,798,588 324,447 Ventas Inc. 4,433,948 322,880 Weyerhaeuser Co. 9,797,346 291,667 Discover Financial Services 5,410,154 289,930 State Street Corp. 5,192,371 279,973 * Synchrony Financial 10,935,902 276,460 SunTrust Banks Inc. 6,572,040 269,979 Boston Properties Inc. 2,014,738 265,744 Progressive Corp. 7,654,561 256,428 M&T Bank Corp. 2,085,479 246,566 T. Rowe Price Group Inc. 3,255,587 237,560 Realty Income Corp. 3,379,282 234,387 Vornado Realty Trust 2,327,489 233,028 Hartford Financial Services Group Inc. 5,160,034 229,002 General Growth Properties Inc. 7,646,091 228,006 * Berkshire Hathaway Inc. Class A 1,042 226,088 Willis Towers Watson plc 1,816,046 225,753 HCP Inc. 6,127,098 216,777 Digital Realty Trust Inc. 1,926,139 209,930 Moody’s Corp. 2,217,500 207,802 Essex Property Trust Inc. 858,368 195,785 Ameriprise Financial Inc. 2,175,318 195,452 Northern Trust Corp. 2,813,916 186,450 Fifth Third Bancorp 10,072,736 177,179 Kimco Realty Corp. 5,510,621 172,923 Franklin Resources Inc. 4,839,704 161,501 Host Hotels & Resorts Inc. 9,815,079 159,102 Federal Realty Investment Trust 931,249 154,168 Extra Space Storage Inc. 1,644,423 152,175 Principal Financial Group Inc. 3,541,829 145,605 Cincinnati Financial Corp. 1,938,871 145,202 Loews Corp. 3,510,443 144,244 Regions Financial Corp. 16,643,803 141,639 Macerich Co. 1,656,699 141,466 SL Green Realty Corp. 1,317,127 140,235 Invesco Ltd. 5,483,072 140,038 Citizens Financial Group Inc. 6,749,665 134,858 12 500 Index Fund Market Value • Shares ($000) UDR Inc. 3,510,558 129,610 Iron Mountain Inc. 3,135,998 124,907 XL Group plc Class A 3,724,121 124,050 KeyCorp 11,020,045 121,772 Lincoln National Corp. 3,133,147 121,472 Arthur J Gallagher & Co. 2,322,840 110,567 * CBRE Group Inc. Class A 3,817,746 101,094 * Affiliated Managers Group Inc. 705,658 99,336 Unum Group 3,109,932 98,865 Nasdaq Inc. 1,506,525 97,427 Comerica Inc. 2,291,176 94,236 Huntington Bancshares Inc. 10,450,910 93,431 Torchmark Corp. 1,472,815 91,049 Apartment Investment & Management Co. 2,048,814 90,476 * E*TRADE Financial Corp. 3,646,460 85,655 Leucadia National Corp. 4,375,586 75,829 Assurant Inc. 810,235 69,931 Zions Bancorporation 2,671,966 67,147 People’s United Financial Inc. 4,058,146 59,492 Navient Corp. 4,323,927 51,671 Legg Mason Inc. 1,378,845 40,662 37,579,307 Health Care (14.6%) Johnson & Johnson 36,082,811 4,376,845 Pfizer Inc. 79,560,668 2,801,331 Merck & Co. Inc. 36,312,917 2,091,987 UnitedHealth Group Inc. 12,469,848 1,760,743 Bristol-Myers Squibb Co. 21,893,273 1,610,250 Medtronic plc 18,442,041 1,600,216 Amgen Inc. 9,852,465 1,499,053 Gilead Sciences Inc. 17,467,424 1,457,133 AbbVie Inc. 21,212,765 1,313,282 * Allergan plc 5,188,082 1,198,914 Eli Lilly & Co. 12,740,965 1,003,351 * Celgene Corp. 10,160,023 1,002,083 Thermo Fisher Scientific Inc. 5,161,873 762,718 Abbott Laboratories 19,277,389 757,794 * Biogen Inc. 2,873,492 694,868 * Express Scripts Holding Co. 8,301,253 629,235 Aetna Inc. 4,599,524 561,740 McKesson Corp. 2,952,138 551,017 Stryker Corp. 4,121,486 493,878 Becton Dickinson and Co. 2,784,110 472,157 Anthem Inc. 3,449,998 453,123 Cigna Corp. 3,365,660 430,771 * Boston Scientific Corp. 17,803,236 416,062 Market Value • Shares ($000) * Regeneron Pharmaceuticals Inc. 1,023,802 357,542 Humana Inc. 1,956,269 351,894 * Alexion Pharmaceuticals Inc. 2,940,594 343,344 Cardinal Health Inc. 4,276,879 333,639 * Intuitive Surgical Inc. 499,600 330,440 Baxter International Inc. 7,249,555 327,825 Zimmer Biomet Holdings Inc. 2,612,740 314,522 * HCA Holdings Inc. 3,948,604 304,082 St. Jude Medical Inc. 3,728,006 290,784 Zoetis Inc. 5,986,733 284,130 * Vertex Pharmaceuticals Inc. 3,243,901 279,040 * Edwards Lifesciences Corp. 2,777,218 276,972 * Illumina Inc. 1,930,521 271,007 * Mylan NV 5,600,768 242,177 * Cerner Corp. 3,949,905 231,464 CR Bard Inc. 962,444 226,328 AmerisourceBergen Corp. Class A 2,407,165 190,936 Agilent Technologies Inc. 4,300,106 190,753 DENTSPLY SIRONA Inc. 3,073,015 190,650 * Henry Schein Inc. 1,076,806 190,379 * Laboratory Corp. of America Holdings 1,344,667 175,170 Perrigo Co. plc 1,880,796 170,532 * DaVita HealthCare Partners Inc. 2,142,314 165,644 * Centene Corp. 2,238,849 159,787 Universal Health Services Inc. Class B 1,178,839 158,082 Quest Diagnostics Inc. 1,857,933 151,254 * Waters Corp. 1,060,357 149,139 * Hologic Inc. 3,173,521 109,804 * Varian Medical Systems Inc. 1,248,731 102,683 * Mallinckrodt plc 1,430,226 86,929 PerkinElmer Inc. 1,431,409 75,034 Patterson Cos. Inc. 1,093,119 52,349 * Endo International plc 2,677,208 41,738 35,064,604 Industrials (10.1%) General Electric Co. 120,629,162 3,797,406 3M Co. 7,954,755 1,393,037 Honeywell International Inc. 9,995,896 1,162,723 United Technologies Corp. 10,208,226 1,046,854 Boeing Co. 7,853,974 1,019,996 United Parcel Service Inc. Class B 9,056,294 975,544 13 500 Index Fund Market Value • Shares ($000) Union Pacific Corp. 11,031,503 962,499 Lockheed Martin Corp. 3,434,384 852,311 Danaher Corp. 7,859,325 793,792 Caterpillar Inc. 7,659,600 580,674 Raytheon Co. 3,896,078 529,672 Northrop Grumman Corp. 2,367,388 526,223 General Dynamics Corp. 3,769,321 524,840 FedEx Corp. 3,275,102 497,095 Illinois Tool Works Inc. 4,243,590 442,012 Emerson Electric Co. 8,441,096 440,288 Delta Air Lines Inc. 10,127,879 368,959 Waste Management Inc. 5,421,489 359,282 Eaton Corp. plc 6,011,842 359,087 Norfolk Southern Corp. 3,882,114 330,484 Southwest Airlines Co. 8,383,973 328,736 CSX Corp. 12,547,581 327,241 Deere & Co. 3,917,759 317,495 Nielsen Holdings plc 4,737,309 246,198 PACCAR Inc. 4,601,803 238,695 Tyco International plc 5,580,880 237,745 Cummins Inc. 2,078,199 233,673 Roper Technologies Inc. 1,327,513 226,421 Stanley Black & Decker Inc. 1,969,297 219,025 Ingersoll-Rand plc 3,377,296 215,066 American Airlines Group Inc. 7,584,458 214,716 Equifax Inc. 1,561,303 200,471 Rockwell Automation Inc. 1,708,805 196,205 Parker-Hannifin Corp. 1,767,012 190,926 * TransDigm Group Inc. 695,086 183,287 * United Continental Holdings Inc. 4,409,457 180,964 Fastenal Co. 3,793,561 168,396 WW Grainger Inc. 740,855 168,359 * Verisk Analytics Inc. Class A 2,031,852 164,743 Republic Services Inc. Class A 3,116,262 159,895 L-3 Communications Holdings Inc. 1,010,773 148,270 Rockwell Collins Inc. 1,705,070 145,170 Acuity Brands Inc. 575,892 142,798 AMETEK Inc. 3,066,965 141,786 Dover Corp. 2,038,692 141,322 CH Robinson Worldwide Inc. 1,875,881 139,284 Pentair plc 2,374,663 138,419 Masco Corp. 4,356,813 134,800 Textron Inc. 3,516,880 128,577 Kansas City Southern 1,417,722 127,723 Snap-on Inc. 760,625 120,042 Fortune Brands Home & Security Inc. 2,016,080 116,872 Market Value • Shares ($000) Expeditors International of Washington Inc. 2,381,708 116,799 Stericycle Inc. 1,110,815 115,658 Cintas Corp. 1,133,831 111,263 Xylem Inc. 2,340,408 104,499 JB Hunt Transport Services Inc. 1,164,409 94,236 Alaska Air Group Inc. 1,612,463 93,990 Fluor Corp. 1,821,471 89,762 Allegion plc 1,259,261 87,430 Jacobs Engineering Group Inc. 1,598,137 79,603 United Rentals Inc. 1,157,708 77,682 Flowserve Corp. 1,705,445 77,035 Robert Half International Inc. 1,724,451 65,805 Dun & Bradstreet Corp. 473,133 57,647 Quanta Services Inc. 1,986,450 45,927 Pitney Bowes Inc. 2,480,705 44,157 Ryder System Inc. 702,526 42,952 24,310,543 Information Technology (19.7%) Apple Inc. 71,851,023 6,868,958 Microsoft Corp. 103,112,104 5,276,246 Facebook Inc. Class A 30,327,308 3,465,805 Alphabet Inc. Class A 3,852,550 2,710,384 Alphabet Inc. Class C 3,874,612 2,681,619 Intel Corp. 61,946,920 2,031,859 Cisco Systems Inc. 65,964,235 1,892,514 Visa Inc. Class A 24,984,152 1,853,075 International Business Machines Corp. 11,582,816 1,758,040 Oracle Corp. 40,819,565 1,670,745 MasterCard Inc. Class A 12,732,905 1,121,260 QUALCOMM Inc. 19,266,709 1,032,118 Accenture plc Class A 8,182,056 926,945 Texas Instruments Inc. 13,172,590 825,263 Broadcom Ltd. 4,867,101 756,347 EMC Corp. 25,629,028 696,341 salesforce.com Inc. 8,354,208 663,408 Adobe Systems Inc. 6,561,931 628,567 Automatic Data Processing Inc. 5,976,225 549,036 PayPal Holdings Inc. 14,469,865 528,295 Cognizant Technology Solutions Corp. Class A 7,949,010 455,001 Yahoo! Inc. 11,466,468 430,680 Hewlett Packard Enterprise Co. 21,803,681 398,353 Intuit Inc. 3,357,502 374,731 Applied Materials Inc. 14,296,694 342,692 eBay Inc. 13,874,874 324,811 Fiserv Inc. 2,917,729 317,245 NVIDIA Corp. 6,652,292 312,724 Electronic Arts Inc. 3,955,334 299,656 14 500 Index Fund Market Value • Shares ($000) Corning Inc. 14,102,250 288,814 HP Inc. 22,433,194 281,537 Fidelity National Information Services Inc. 3,639,134 268,131 TE Connectivity Ltd. 4,689,872 267,839 Activision Blizzard Inc. 6,680,756 264,758 Paychex Inc. 4,203,963 250,136 Amphenol Corp. Class A 4,038,852 231,547 Analog Devices Inc. 4,031,445 228,341 * Micron Technology Inc. 13,605,950 187,218 Lam Research Corp. 2,090,699 175,744 Western Digital Corp. 3,692,480 174,507 * Red Hat Inc. 2,380,603 172,832 Symantec Corp. 8,040,555 165,153 * Citrix Systems Inc. 2,036,861 163,132 * Autodesk Inc. 2,950,473 159,739 Skyworks Solutions Inc. 2,498,572 158,110 Xilinx Inc. 3,332,396 153,723 * Alliance Data Systems Corp. 774,221 151,685 KLA-Tencor Corp. 2,045,038 149,799 Linear Technology Corp. 3,133,532 145,803 Global Payments Inc. 2,023,380 144,429 Microchip Technology Inc. 2,822,613 143,276 Motorola Solutions Inc. 2,087,797 137,732 Harris Corp. 1,639,014 136,759 * Akamai Technologies Inc. 2,300,063 128,642 CA Inc. 3,871,170 127,090 Western Union Co. 6,425,295 123,237 Xerox Corp. 12,457,186 118,219 Total System Services Inc. 2,209,970 117,371 *,^ VeriSign Inc. 1,248,679 107,961 Juniper Networks Inc. 4,621,044 103,927 * F5 Networks Inc. 876,210 99,748 Seagate Technology plc 3,904,804 95,121 NetApp Inc. 3,781,804 92,995 * Qorvo Inc. 1,668,345 92,193 FLIR Systems Inc. 1,799,304 55,688 * First Solar Inc. 1,003,223 48,636 * Teradata Corp. 1,700,608 42,634 CSRA Inc. 1,794,478 42,045 47,188,969 Materials (2.9%) EI du Pont de Nemours & Co. 11,461,726 742,720 Dow Chemical Co. 14,728,552 732,156 Monsanto Co. 5,730,712 592,613 Praxair Inc. 3,742,929 420,668 Ecolab Inc. 3,463,614 410,785 PPG Industries Inc. 3,492,388 363,732 Market Value • Shares ($000) Air Products & Chemicals Inc. 2,552,693 362,584 LyondellBasell Industries NV Class A 4,481,200 333,491 Sherwin-Williams Co. 1,031,037 302,785 Newmont Mining Corp. 6,957,874 272,192 International Paper Co. 5,393,343 228,570 Vulcan Materials Co. 1,747,152 210,287 Nucor Corp. 4,170,691 206,074 Freeport-McMoRan Inc. 16,428,756 183,016 Ball Corp. 2,280,579 164,863 Martin Marietta Materials Inc. 834,342 160,194 Alcoa Inc. 17,270,300 160,096 Eastman Chemical Co. 1,953,445 132,639 International Flavors & Fragrances Inc. 1,042,922 131,481 WestRock Co. 3,319,752 129,039 Mosaic Co. 4,587,129 120,091 Sealed Air Corp. 2,579,097 118,561 Albemarle Corp. 1,471,524 116,706 Avery Dennison Corp. 1,171,802 87,592 FMC Corp. 1,749,725 81,030 CF Industries Holdings Inc. 3,049,518 73,493 * Owens-Illinois Inc. 2,118,317 38,151 6,875,609 Telecommunication Services (2.9%) AT&T Inc. 80,755,088 3,489,427 Verizon Communications Inc. 53,473,779 2,985,976 CenturyLink Inc. 7,163,228 207,805 * Level 3 Communications Inc. 3,803,671 195,851 Frontier Communications Corp. 15,346,503 75,812 6,954,871 Utilities (3.7%) NextEra Energy Inc. 6,052,918 789,300 Duke Energy Corp. 9,036,539 775,245 Southern Co. 12,311,904 660,287 Dominion Resources Inc. 8,083,673 629,961 American Electric Power Co. Inc. 6,446,071 451,805 Exelon Corp. 12,094,404 439,753 PG&E Corp. 6,508,321 416,012 Sempra Energy 3,111,234 354,743 PPL Corp. 8,886,007 335,447 Edison International 4,272,294 331,829 Consolidated Edison Inc. 3,988,403 320,827 Public Service Enterprise Group Inc. 6,634,578 309,238 Xcel Energy Inc. 6,661,137 298,286 WEC Energy Group Inc. 4,139,579 270,314 15 500 Index Fund Market Value • Shares ($000) Eversource Energy 4,160,472 249,212 DTE Energy Co. 2,353,608 233,290 American Water Works Co. Inc. 2,328,463 196,778 FirstEnergy Corp. 5,572,068 194,521 Entergy Corp. 2,345,061 190,771 Ameren Corp. 3,186,119 170,712 CMS Energy Corp. 3,665,778 168,113 SCANA Corp. 1,877,835 142,077 CenterPoint Energy Inc. 5,658,386 135,801 Pinnacle West Capital Corp. 1,453,948 117,857 NiSource Inc. 4,206,522 111,557 AES Corp. 8,621,184 107,592 AGL Resources Inc. 1,575,805 103,956 Alliant Energy Corp. 2,495,273 99,062 TECO Energy Inc. 3,075,607 85,010 NRG Energy Inc. 4,119,748 61,755 8,751,111 Total Common Stocks (Cost $154,641,059) 238,882,100 Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) Vanguard Market Liquidity Fund, 0.538% 1,198,502,777 1,198,503 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Federal Home Loan Bank Discount Notes, 0.352%, 7/6/16 4,100 4,100 Federal Home Loan Bank Discount Notes, 0.350%, 7/8/16 14,800 14,799 Federal Home Loan Bank Discount Notes, 0.471%, 8/10/16 15,000 14,995 Federal Home Loan Bank Discount Notes, 0.511%, 10/12/16 2,000 1,998 Federal Home Loan Bank Discount Notes, 0.465%, 10/28/16 5,000 4,995 40,887 Total Temporary Cash Investments (Cost $1,239,383) 1,239,390 Total Investments (100.2%) (Cost $155,880,442) 240,121,490 Amount ($000) Other Assets and Liabilities (-0.2%) Other Assets Investment in Vanguard 19,141 Receivables for Investment Securities Sold 567 Receivables for Accrued Income 266,581 Receivables for Capital Shares Issued 149,480 Other Assets 30,833 Total Other Assets 466,602 Liabilities Payables for Investment Securities Purchased (508,967) Collateral for Securities on Loan (172,643) Payables for Capital Shares Redeemed (216,638) Payables to Vanguard (138,669) Other Liabilities (1,120) Total Liabilities (1,038,037) Net Assets (100%) 239,550,055 At June 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 158,130,364 Overdistributed Net Investment Income (45,222) Accumulated Net Realized Losses (2,781,927) Unrealized Appreciation (Depreciation) Investment Securities 84,241,048 Futures Contracts 5,792 Net Assets 239,550,055 Investor Shares—Net Assets Applicable to 135,085,706 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 26,161,626 Net Asset Value Per Share— Investor Shares $193.67 ETF Shares—Net Assets Applicable to 242,373,822 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 46,581,406 Net Asset Value Per Share— ETF Shares $192.19 16 500 Index Fund Amount ($000) Admiral Shares—Net Assets Applicable to 844,031,511 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 163,456,368 Net Asset Value Per Share— Admiral Shares $193.66 Institutional Select Shares—Net Assets Applicable to 32,654,046 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,350,655 Net Asset Value Per Share— Institutional Select Shares $102.61 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
